Title: To George Washington from Brigadier General William Thompson, 2 June 1776
From: Thompson, William
To: Washington, George



Dear General.
Camp at Sorel [Canada]. June 2. 1776.

The news of this Country you will hear from the Honorable Commissioners of Congress. The Prospect is rather unfavorable on our side at present but I hope will clear up.
On the night of the 31. Ult. I receiv’d an account of Genl Carleton’s having passed the Rapids of Richlieu, whilst I was at Chamble attending a Council of war—I made no delay in setting

out for this place and arrived in time to prevent any bad consequences following the intelligence here.
Having received information that Col. McClean with about 800 Regulars and Canadians had advanced as far up as the Three Rivers, I have sent off Col. St Clair with between six & seven hundred Men to attack his Camp if it can be done with the least probability of success—This may be a means to prevent the Canadians and Savages from taking up Arms against Us which they begin already to do, and might otherwise in a little time increase the number of the enemy to a very formidable force.
Col. St Clair is an Officer of great experience and I make no doubt he will acquit himself well of his command.
I have wrote to General Arnold at Montreal to send the Pennsylvania Troops in number about 300 from thence to join me here, and likewise to the Baron to send from St John’s the first Regiment that arrives there—With those Troops I may be able to make the most advantage of Col. St Clair’s Success if he shou’d prove fortunate, or support a retreat if driven to that necessity.
Had I arrived in this Country two weeks sooner with my reinforcement I think we could have prevented General Carleton’s passing De Chambault this summer. Three thousand men could have defen[ded] Canada at that place better than ten thousand can, now we are out of Possession of it—I now begin to entertain doubts of our Ability to keep the Province. Our Artillery is lost and the New England Troops are so much infected with, or afraid of the Small Pox as to almost prevent their doing duty. Could I have the command of the Jersey and Pennsylvania Regiments I still believe if I did not keep the Country, it would require at least five thousand Men to oblige me to evacuate it, and that would be easing the Southern Colonies of so many Enemies during the course of the Campaign, & perhaps recover a little of the Honor we have lately too lavishly thrown away.
Mr Chase is of opinion we may with safety break the Capitulation made with General Arnold. ’Tis extremely hard to give up all the Fruits of the last Years Campaign in Canada which cost so much, & what was still a greater loss to us, the Life of General Montgomery—without even releasing our distressed

Friends in Quebec. But if engagements of this delicate Nature are broken without the fullest testimony to support us, we shall be forever undone.
I have sent off the sick and heavy Baggage from hence that if I am reduced to the necessity of retreating I can do it with little Loss. Including the Men that went with Col. St Clair, those employed in rowing his Boats & gone to remove the sick; with 50 stationed on the opposite Side of the St Lawrence, the number of Troops here are reduced to about 200—in a few days I shall be joined by Col. De Haas with his detachment.
My greatest distress at present is on account of the unhappy situation of the Canadians who have taken an active part with Us, as I know not whether I shall long have it in my Power to protect them from the Vengeance of Genl Carleton with which they are threatened.
They apprehend the worst and are truly objects of Compassion. I am my Dr Genl Your Affect. Hume Servt

Wm Thompson

